Order entered September 23, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00008-CV

    TIFFANNY JONES, M.D. AND TJONESIVFMD, PLLC, Appellants

                                       V.

   FRISCO FERTILITY CENTER, PLLC, D/B/A DALLAS IVF, Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-02739-2020

                                    ORDER
                  Before Justices Schenck, Nowell, and Garcia

      On August 5, 2021, this Court issued a judgment of contempt against Dr.

Tiffany Jones. This Court ordered Dr. Jones to deliver to appellees the Samsung

USB device, and all passwords or other credentials necessary to access Dr. Tiffany

Jones’ iCloud accounts, within seventy-two hours, or face a fine of $50 per day

until such information has been provided, or until she provides proof that she no

longer has the information, which would thereby purge Dr. Jones of her contempt.
On August 13, 2021, this Court granted Dr. Jones’s motion for additional time to

acquire and present the evidence regarding the Samsung USB necessary to purge

her of contempt. This Court gave Dr. Jones another fourteen days from the date of

the order to submit such evidence.

      After reviewing the parties’ submissions, we conclude that Dr. Jones has

timely satisfied the conditions necessary to purge her of her contempt.

Accordingly, Dr. Jones shall be purged of her contempt, and we ORDER that no

fines be imposed on her.



                                           /s/   DENNISE GARCIA
                                                 JUSTICE